Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158093(21)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158093
                                                                   COA: 342768
                                                                   Oakland CC: 2011-239033-FC
  JOHN CHRISTOPHER MANNION,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 4,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2019
         d0422
                                                                              Clerk